Mailed:								 
In re Application of                          			:    DECISION ON
Penn et al.	 					:    PETITION			                    

Serial No. 16/108,494					:		          

Filed: August 22, 2018				:	          			
For: ACOUSTIC ABATEMENT PANEL 
       FABRICATION

     
This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on July 22, 2021 to reconsider and rejoin the withdrawn claims.

The Examiner issued an Office Action on April 28, 2021 restricting claims 1-15 and 19-20 to a method of making an aircraft acoustic structural panel and claims 16-18 to an aircraft structural panel. Applicants elected with traverse the claims drawn a method of making the structural panel. The Examiner issued a Notice of Allowance on July 19, 2021 to the elected claims.

Applicants petitions the requirement for restriction and requests rejoinder and examination of withdrawn product-by-process claims 16-18. Withdrawn claims 16-18 were amended during prosecution to reflect the limitations in the elected claims. Applicants assert that in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. Applicants state that rejoinder of product-by-process claims 16-18 would appear to be mandatory since these claims have been amended to directly depend from now allowed method claims and such rejoinder is hereby warranted and requested. 

The claims are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f). The MPEP specifically provides for the rejoinder of methods when the product is elected and found to be allowable (see MPEP 821.04b). This is not the situation here. 

The MPEP specifically recites, "[a] withdrawn claim that does not require ALL the limitations of an allowable claim will not be rejoined." See MPEP 2021.04. Since it is known “[t]he patentability of a product does not depend on its method of production,” See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), product-by-process claims often do not 

DECISION

The petition is Denied.


/Keith D. Hendricks/                                                                                                                                                                                           ______________________

Keith D Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

FRANCIS L CONTE6 PURITAN AVENUESWAMPSCOTT MA 01907